Title: From George Washington to Robert Morris, 3 September 1783
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir
                     Rocky Hill Septr 3rd 1783
                  
                  Mrs Washington & myself heard with much pleasure from Major Jackson, that you & Mrs Morris had it in contemplation a visit to Prince Town; & we join very sincerely in offering you a Bed at our Quarters.  The inconvenience of accepting it, can only be to yourselves, as the room is not so commodious as we could wish; but in the crowded situation of this place is equal perhaps to any you could get, & none would be happier in having you under their roof.  We claim it indeed as a matter of right.  Our best respects to Mrs Morris & yourself.  I am Dr Sir Yr Most Obt & Affe. Hble Ser.
                  
                     G.W.
                  
               